Exhibit 10-26




AMENDED AND RESTATED

SUPER- PRIORITY DIP NOTE







$4,000,000

New York, New York

            Issue Date:  April 21, 2008







FOR VALUE RECEIVED, the undersigned, Lexington Precision Corporation and
Lexington Rubber Group, Inc., each a Delaware corporation and a debtor in
possession (collectively, the “Debtors”), hereby jointly and severally and
unconditionally promise to pay to the order of Lubin Partners, LLC, a Delaware
limited liability company, William B. Connor and ORA Associates, LLC, a New York
limited liability company (collectively, the “Holders”), the aggregate principal
sum of Four Million Dollars ($4,000,000), to be allocated among the Holders as
follows:




Lubin Partners, LLC

 

$2,000,000

 

 

William B. Connor

 

$1,500,000

 

 

ORA Associates, LLC

 

$500,000

 

 





1.

Payment of Principal and Interest.  The principal amount of this Note shall be
paid on the earliest of (i) December 31, 2009, (ii) the date upon which the
Debtors’ use of Cash Collateral (as defined in the Second Cash Collateral Order)
terminates, (iii) the effective date of a  confirmed chapter 11 plan of
reorganization in the Chapter 11 Cases,1 (iv) the conversion of any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (v) the
appointment of a chapter 11 trustee in any of the Chapter 11 Cases or the
appointment of an examiner with expanded powers to operate or manage the
financial affairs, the business or the reorganization of any Debtor and (vi) the
date of acceleration by the Holders pursuant to Section 7 hereof (such date, the
“Stated Maturity Date”).  The Debtors also promise to pay interest on this Note
on the first business day of each month (in arrears) and upon the date this Note
matures or otherwise becomes due and payable at the rate of LIBOR plus 7% per
annum with a LIBOR floor of 3% per annum (computed on the basis of a 360 day
year for the actual number of days lapsed); provided that any principal amount
not paid when due, and to the extent permitted by applicable law, any interest
not paid when due, in each case whether at Stated Maturity Date, by required
prepayment, declaration, acceleration or demand or otherwise (both before as
well as after judgment), shall bear interest payable upon demand at the rate
that is 2% per annum in excess of the rate of interest otherwise payable upon
this Note.  All payments hereunder, including any prepayment, shall be made to
the Holders on a pro rata basis based on the respective principal amounts owed
to each Holder.




--------------------------------------------------------------------------------

1 Capitalized terms used but not otherwise defined shall have the meanings
ascribed to such terms in Section 9 hereof.




--------------------------------------------------------------------------------





2.

Optional Prepayment.  Debtors shall have the right at any time or from time to
time and without premium or penalty, to voluntarily prepay all or any portion of
this Note.  Each prepayment shall be accompanied by the payment of accrued and
unpaid interest on the amount being prepaid, through the date of prepayment.
 Any amounts prepaid hereunder may not be reborrowed.

3.

Lender Fee.  Pursuant to the Final Borrowing Order, the Debtors have paid to the
Holders a fee in cash in the aggregate amount of $80,000, which was allocated to
the Holders pro rata based upon their funding commitment.  No additional fees
are payable.




4.

Use of Proceeds.  The proceeds of this Note shall be used by the Debtors to the
extent Cash Collateral (as defined in the Second Cash Collateral Order) is
insufficient to fund working capital requirements and general corporate purposes
relating to the Debtors’ post-petition operations and for other expenditures as
authorized in the DIP Extension Order or the Second Cash Collateral Order or as
otherwise authorized by the Bankruptcy Court; provided that no portion of the
proceeds shall be used, directly or indirectly, to (a) finance or make any
payment or prepayment to any Person with respect to a Prepetition Indebtedness
unless authorized by an order of the Bankruptcy Court; or (b) finance in any way
any investigation, adversary action, suit, arbitration, proceeding or other
litigation of any type against the Holders (in their capacity as Holders).  The
Debtors shall use the entire amount of the proceeds in accordance with this
Section 4; provided, however, that nothing herein shall in any way prejudice the
Holders from objecting, for any reason, to any requests, motions or applications
made in the Bankruptcy Court, including any applications for interim or final
allowances of compensation for services rendered or reimbursement of expenses
incurred under Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party
in interest; and provided, further, that Debtors shall not use the proceeds for
any purpose that is prohibited under the Bankruptcy Code.  The proceeds of this
Note have been deposited and shall be held in the bank account at a bank that
has been approved by the Office of the United States Trustee for the Southern
District of New York as an authorized bank depository (the “DIP Account”) as
described in the Final Borrowing Order and no other funds or cash collateral of
the Debtors shall be co-mingled with the proceeds of this Note or deposited in
the DIP Account.




5.

Superpriority Nature of Obligations.  All obligations of the Debtors under this
Note (including the obligation to pay principal, interest, fees, costs, charges,
commissions and expenses) shall be paid as provided herein when due, without
defense, offset, reduction or counterclaim, and shall constitute allowed claims
to the full extent thereof against the Debtors arising under Section 364(c)(1)
of the Bankruptcy Code, and senior to any and all other claims, including,
without limitation, all administrative expenses or other claims arising under
sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113 or
1114 of the Bankruptcy Code; provided, however, that notwithstanding the
foregoing, the DIP Super-Priority Claim shall be junior, subordinate, and
subject to the Adequate Protection Claim, the Prepetition Senior Secured Debt,
the Senior Lender Prepetition Liens, the Carve-Out, and the Adequate Protection
Lien (all as defined in the Second Cash Collateral Order).  Subject to the
Carve-Out, the Adequate Protection Liens (as defined in Second Cash Collateral
Order), the Prepetition Senior Secured Debt (as defined in the Second Cash
Collateral Order) and the Adequate Protection Claim (as defined in the Second
Cash Collateral Order), the DIP Super-Priority Claim will at all times be senior
to any unsecured claims of any creditor or other entity in this and any
subsequent




2

--------------------------------------------------------------------------------







case under the Bankruptcy Code.  With the exception of the Carve-Out, the
Adequate Protection Liens, the Prepetition Senior Secured Debt, and the Adequate
Protection Claim, no cost or expense of administration or any claims in this
case, including those resulting from or incurred after any conversion of this
case pursuant to Section 1112 of the Bankruptcy Code shall rank prior to, or on
parity with, the DIP Super-Priority Claims.   




6.

Covenants.  Each of the Debtors covenant and agree that until this Note is paid
in full, neither of the Debtors shall, without the prior written consent of the
Required Holders:




(a)

Asset Sales.  enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired, other than sales of inventory and equipment in the
ordinary course of business and sales of obsolete equipment or equipment that is
no longer required in the business; provided, however, that the Debtors shall be
permitted to sell, in one transaction or a series of transactions, all or any
part of its business, property or assets, whether now owned or hereafter
acquired, provided that the proceeds of such sale (less all costs, expenses and
fees related thereto) shall be subject to the priorities set forth in the Second
Cash Collateral Order and the DIP Extension Order.




(b)

Chapter 11 Claims.  unless all obligations under this Note have been
indefeasibly paid in full in cash, incur, create, assume, suffer or permit any
claim or encumbrance against it or any of its property or assets in any Chapter
11 Case (other than the Existing Secured Claims, the Carve-Out, the Adequate
Protection Claim, and the Insurance Premium Financing) to be pari passu with or
senior to the claims of the Holders against such Debtor in respect of the
obligations hereunder, or apply to the Bankruptcy Court for authority to do so;
or




(c)

Limitation on Payments Related to Prepetition Obligations.  (i) make any payment
or prepayment on or redemption or acquisition for value of any Prepetition
Indebtedness or other pre-Petition Date obligations of such Debtor, (ii) pay any
interest on any Prepetition Indebtedness of such Debtor, including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due (whether in cash, in
kind, in securities or otherwise), or (iii) make any payment or create or permit
any lien pursuant to Section 361 of the Bankruptcy Code (other than the Adequate
Protection Liens (as such term is defined in the Second Cash Collateral Order),
or apply to the Bankruptcy Court for the authority to do any of the foregoing;
provided that the Debtors may make payments as permitted in the DIP Extension
Order or the Second Cash Collateral Order, or as authorized in any other order
of the Bankruptcy Court, including, for example, making Adequate Protection
Payments (as such term is defined in the Second Cash Collateral Order).   




7.

Events of Default.  Notwithstanding the provisions of Section 362 of the
Bankruptcy Code and without application or motion to, or order from, the
Bankruptcy Court, if any of the following conditions or events (“Events of
Default”) shall occur:




3

--------------------------------------------------------------------------------







(a)

Failure to Make Payments When Due.  Failure by the Debtors to pay any
installment of principal on this Note when due or pay any installment of
interest within 3 business days of when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or failure by the Debtors to pay any fee or any other amount due
under this Note within three days after the date due;




(b)

Chapter 11 Cases.  With respect to the Chapter 11 Cases, (i) the entry of an
order authorizing any Debtor in any of the Chapter 11 Cases to obtain additional
financing under Section 364(c) or (d) of the Bankruptcy Code (other than
Insurance Premium Financing, as defined in the Second Cash Collateral Order) if
such order does not provide for the indefeasible payment in full in cash of all
obligations under this Note; (ii) the appointment of an interim or permanent
trustee in any of the Chapter 11 Cases or the appointment of an examiner in any
of the Chapter 11 Cases with expanded powers to operate or manage the financial
affairs, the business, or the reorganization of any Debtor; (iii) the dismissal
of any of the Chapter 11 Cases, or the conversion of any of the Chapter 11 Cases
to a case under chapter 7 of the Bankruptcy Code; (iv) the entry of an order
granting relief from or modifying the automatic stay of Section 362 of the
Bankruptcy Code (a) to allow any creditor to execute upon or enforce a lien on
any material portion of the property or assets of any Debtor or (b) with respect
to any lien of, or the granting of any lien on any other property or assets of
any Debtor to, any state or local environmental or regulatory agency or
authority, but only to the extent that it would have a Material Adverse Effect;
(v) exercise of rights by the Prepetition Senior Lenders (as defined in the
Second Cash Collateral Order) pursuant to Paragraph 9 of the Second Cash
Collateral Order against the Senior Lender Prepetition Collateral and/or the
other collateral in which Adequate Protection Liens were granted to the
Prepetition Senior Lenders; (vi) the entry of an order amending, supplementing,
staying, vacating or otherwise modifying any of the Final Borrowing Order (as it
pertains to this Note or the Holders), the DIP Extension Order, or the Second
Cash Collateral Order or this Note or any of the Holders’ rights, benefits,
privileges or remedies under the Final Borrowing Order, the DIP Extension Order,
the Second Cash Collateral Order or this Note; (vii) the entry of an order
consolidating or combining any Debtor with any other Person (other than another
Debtor); (viii) an order shall be entered approving, or the Debtor shall have
consented to, any claim or administrative expense claim (other than the
Carve-Out and the Adequate Protection Claim) having any priority over, or being
pari passu to the super-priority administrative expense claim of the obligations
under this Note; or (ix) use of the proceeds of this Note for any purpose that
is prohibited under Section 6(c) hereof;




(c)

Default.  Any Debtor shall default in the due performance or observance by it of
any term, covenant or agreement contained in this Note or any term or agreement
relating to this Note that is contained in the Final Borrowing Order or the DIP
Extension Order, and such default shall continue for a period of 5 days after
receipt by the Debtors of notice from the Holders of such default; or




(d)

Judgments.  (i) Any money judgment, writ or warrant of attachment or similar
process as to post-Petition Date liability or debt (a) in any individual case an
amount in excess of $50,000 or (b) in the aggregate at any time an amount in
excess of $250,000 (in either case not adequately covered by insurance as to
which a solvent and unaffiliated insurance




4

--------------------------------------------------------------------------------







company has acknowledged coverage) shall be entered or filed against the Debtors
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 60 days; or (ii) any non-monetary judgment
or order with respect to a post-Petition Date event shall be rendered against
any Debtor that would reasonably be expected to result in a Material Adverse
Effect and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 days.




(e)

Use of Proceeds.  Funds or Cash Collateral (as defined in the Second Cash
Collateral Order) are co-mingled with the proceeds of this Note in the DIP
Account or proceeds of this Note are used in a manner prohibited by this Note.




Upon the occurrence and during the continuance of any Event of Default, the
Holders may (notwithstanding the provisions of Section 362 of the Bankruptcy
Code and without application or motion to, or order from, the Bankruptcy Court)
by written notice to the Debtors declare (i) the unpaid principal amount of and
accrued interest on the Notes and (ii) all other obligations immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Debtors, and the same shall
forthwith become, immediately due and payable.  




9.

Definitions.  The following terms shall have the following meanings in this
Note:




“Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.




“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.




“Business Day” means each day that is not a Legal Holiday.




“Chapter 11 Cases” means those certain proceedings for relief filed by the
Debtors under Chapter 11 of the Bankruptcy Code and being jointly administered
under Case No. 08-11153 in the United States Bankruptcy Court for the Southern
District of New York.  




“DIP Extension Order” means that certain Order Pursuant to 11 U.S.C. §§ 105 And
364 Authorizing Extension of Postpetition Financing, entered by the Bankruptcy
Court on March 23, 2009.




“Existing Secured Claims” means any secured claims in existence as of the
commencement of the Chapter 11 Cases.




“Final Borrowing Order” means that certain Final Order (i) Authorizing the
Debtors to Use Cash Collateral, (ii) Granting Adequate Protection to Prepetition
Secured Lenders, and (iii) Authorizing Post-Petition Financing entered by the
Bankruptcy Court on April 17, 2008.







5

--------------------------------------------------------------------------------







“Final Order” means an order, judgment or other decree of the Bankruptcy Court
or any other court or judicial body with proper jurisdiction, as the case may
be, which is in full force and effect and has not been reversed, stayed,
modified or amended and as to which (i) any right to appeal or seek certiorari,
review or rehearing has been waived or (ii) the time to appeal or seek
certiorari, review or rehearing has expired and as to which no appeal or
petition for certiorari, review or rehearing is pending.




“Issue Date” means the issue date of this Note on April 21, 2008.




“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York are authorized or required by law to
close.  If a payment date is a Legal Holiday, payment shall be made on the next
succeeding date that is not a Legal Holiday, and interest shall accrue for the
intervening period at the rate set forth in Section 1 hereof.  If a regular
record date is a Legal Holiday, the record shall not be affected.




“LIBOR” means a fluctuating rate of interest determined on a daily basis equal
to the one-month rate of interest appearing on Telerate Page 3750 (or any
successor page) as the 30-day London interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London Time) on the second preceding
Business Day.  If for any reason such rate is not available, “LIBOR” means the
fluctuating rate of interest calculated on a daily basis equal to the one-month
rate of interest appearing on Reuters Screen LIBO Page as the 30-day London
interbank offered rate for deposits in U.S. Dollars at approximately 11:00 a.m.
(London time) on the second preceding Business Day; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates; provided, however, if such rate
is not available, “LIBOR” shall mean a fluctuating rate of interest based upon a
comparable rate designated by the Holders as a substitute therefore.  “Telerate
Page 3750” means the British Bankers Association Libor Rates (determined as of
11:00 a.m. London time) that are published by Moneyline Telerate (or any
successor thereto).  As used in this definition, the term “Business Day” means a
day on which commercial banks are open for international business (including
dealings in U.S. Dollar deposits in London, England).




“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, liabilities (whether contractual, environmental or otherwise),
properties, assets, condition (financial or otherwise) or prospects of the
Debtors taken as a whole or (ii) the material impairment of the ability of any
Debtor to perform the obligations of the Debtors under the Note.




“Motion” means the Debtors’ Motion for Authorization Pursuant to 11 U.S.C. §§
105, 361, 362, 364(c)(1), and 364(e) to (i) Use Cash Collateral, (ii) Grant
Adequate Protection to Prepetition Secured Lenders, and (iii) Obtain
Postpetition Financing.




“Note” means this $4,000,000 Amended and Restated Super-Priority DIP Note by and
between the Debtors and the Holders.  Upon execution, the Note will supersede in
its entirety the $4,000,000 Super-Priority DIP Note by and between the Debtors
and the Holders, issued on April 21, 2008, which shall be promptly returned to
the Debtors.







6

--------------------------------------------------------------------------------







“Person” an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.




“Petition Date” means April 1, 2008, the date on which the Debtors filed their
petitions for relief commencing these Chapter 11 Cases.




“Prepetition Indebtedness” means indebtedness of any Debtor outstanding on the
Petition Date, including Indebtedness under the Prepetition Credit Agreements,
the Senior Subordinated Notes and the 13% Junior Subordinated Note (as those
terms are defined and/or referenced in the Motion).




“Required Holders” means Holders holding more than 50% of the principal amount
of the Note.




“Second Cash Collateral Order” means that certain Order Pursuant to Bankruptcy
Code Sections 105, 361, 362, and 363 Authorizing Debtors Use of Cash Collateral,
entered by the Bankruptcy Court on March 4, 2009.




10.

Successors and Assigns.  This Note shall inure to the benefit of the Holders and
their respective successors and assigns and shall bind the Holders, their
respective successors and assigns, and any chapter 7 or chapter 11 trustee
appointed after the Petition Date or elected for the estates of the Debtors or
an examiner appointed pursuant to section 1104 of the Bankruptcy Code.

11.

Presentment and Demand.  Demand, presentment, protest and notice of nonpayment
and protest are hereby waived by the Debtors.

12.

Amendment and Non-Waiver.  

(a)

This Note may not be amended, modified, or waived except by an agreement in
writing signed by the Debtors and the Required Holders; provided that consent of
all Holders shall be required to reduce the principal amount, the interest rate,
or extend any payment date.  

(b)

To the extent permitted by law, no failure to exercise and no delay on the part
of the Holders in exercising any power or right in connection with this Note or
available at law or in equity, shall operate as a waiver thereof, and no single
or partial exercise of any such rights or power, or any abandonment or
discontinuance of steps to enforce such a right or power, shall preclude any
other or further exercise thereof or the exercise of any other right or power.

13.

Notices.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder to be
made pursuant to the provisions of this Note shall be sufficiently given or made
if in writing and either delivered in person with receipt acknowledged or three
(3) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, or by telecopy and confirmed by telecopy
answerback, addressed as follows:




7

--------------------------------------------------------------------------------







(a)

If to the Debtors:




Lexington Precision Corporation
Lexington Rubber Group, Inc.
800 Third Avenue, 15th Floor
New York, NY 10022
Attn:  Warren Delano
Telecopy No.:  212-319-4659




with a copy to:




Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Telecopy No.:  212-310-8000
Attn:  Richard P. Krasnow, Esq.
          Adam P. Strochak, Esq.




 

(b)

If to the Holders:




c/o Michael A. Lubin
Lexington Precision Corporation
800 Third Avenue, 15th Floor
New York, NY 10022
Telecopy No.:  212-319-4659




with a copy to:




O'Melveny & Myers LLP

7 Times Square

New York, NY 10036

Telecopy No.:  212-362-2061

Attn:  Gerald C. Bender, Esq.




or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.

14.

Submission to Jurisdiction:  Waiver of Jury Trial.  

(a)

The Debtors and the Holders hereby irrevocably submit to the jurisdiction of the
Bankruptcy Court, and they hereby irrevocably agree that any action concerning
the Note shall be heard and determined in the Bankruptcy Court.  The Debtors and
the Holders hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance of any such
action in the Bankruptcy Court.  The Debtors and the Holders hereby irrevocably
agree that the summons and complaint or any other process in any




8

--------------------------------------------------------------------------------







such action may be served by mailing in accordance with the provisions set forth
in Section 13 hereof.
 


(b)

EACH OF THE DEBTORS AND THE HOLDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
ANY OBLIGATIONS UNDER THIS NOTE.

15.

Governing Law.  This Note shall be governed by, construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be wholly performed in such State and without giving effect to the
conflict of laws principles thereof.

16.

Indemnification for Expenses.  The Debtors agree to pay all reasonable
out-of-pocket expenses of the Holders (solely in their capacity as Holders)
incurred in connection with the preparation, execution, delivery, enforcement
and administration of this Note, the documents and instruments referred to
herein and any amendments, waivers or consents relating hereto or thereto
including, without limitation, the reasonable fees and expenses of O’Melveny &
Myers LLP, counsel for the Holders.  In addition, the Debtors agree to pay, and
save Holders (solely in their capacity as Holders) harmless from all liability
for, any stamp or other documentary taxes that may be payable in connection with
the execution or delivery of this Note by the Debtors.

17.

Indemnification of Holders.  The Debtors hereby agree to protect, indemnify, pay
and save harmless the Holders (solely in their capacity as Holders) from and
against any and all claims, demands, liabilities, damages, losses, costs,
chargers and expenses (including reasonable fees, expenses and disbursements of
outside counsel) that Holders (solely in their capacity as Holders) may incur or
be subject to as a consequence, direct or indirect, of the issuance of this Note
by the Debtors other than as a result of the gross negligence or willful
misconduct of the Holders (solely in their capacity as Holders) as determined by
a final judgment of a court of competent jurisdiction.




[SIGNATURE PAGE FOLLOWS]








9

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Debtors have executed and delivered this Note as of the
day and year and at the place first above written.




  LEXINGTON PRECISION CORPORATION


 


        By:   /s/ Warren Delano                      

          Name:   Warren Delano           Title:   President


 


  LEXINGTON RUBBER GROUP, INC.


 


        By:   /s/ Warren Delano                      

          Name:   Warren Delano           Title:   President








10

--------------------------------------------------------------------------------


